—Judgment, Supreme Court, Bronx County (Joseph A. Mazur, J.), rendered April 23, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to an indeterminate term of from 5 to 10 years imprisonment, reversed, on the law, and the matter remanded for a new trial.
Although not raised on appeal, defendant’s counsel raised the Batson issue after the first round of jury selection in the joint trial of defendant and his co-defendant Aniel Rodriguez. This Court reversed Rodriguez’s conviction, holding that the People exercised peremptory challenges in a discriminatory manner in striking three Hispanic prospective jurors and thus "fatally impaired” the jury selection process (People v Rodriguez, 211 AD2d 275, 281, appeal dismissed 88 NY2d 917). Inasmuch as defendant is similarly situated, we reverse and remand for a new trial. Concur—Rosenberger, J. P., Rubin and Mazzarelli, JJ.